Smith, C. J.,
at the trial, thought the plaintiff negligent in not producing more testimony, as it appeared, from the circumstances then disclosed, he might easily have done it; but thought this testimony, if believed, sufficient to remove the bar of the statute ; but he did not state any thing to the jury. At this Term, he delivered the opinion of the Court [to the effect that the testimony at the trial was competent evidence of a new promise].
Verdict set aside on termsy plaintiff waiving review and to tax no costs for last and present Term.
A review would not bo of any avail, as defendant was of Yermont, and there was bail in this, action.